—In a negligence action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated September 5, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
*382Ordered that the order is affirmed, with costs.
The defendant met the burden of coming forward with evidence that the plaintiffs had not suffered serious injuries within the meaning of Insurance Law § 5102 (d), and the plaintiffs failed to present evidence sufficient to raise an issue of fact (see, Gaddy v Eyler, 79 NY2d 955). Bracken, J. P., Ritter, Copertino, Santucci and Altman, JJ., concur.